DETAILED ACTION
Claims 1 - 16 of U.S. Application No. 16838258 filed on 04/02/2020 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Please amend claim 12 to depend on claim on claim 9 (instead of claim 8), and the limitation “the plug” to read “a plug”. 

With that claim 12 should read:
12. (Currently Amended) The method according to claim 9, and further comprising a final step of applying a resin or other gluing substance on the access hole and applying a plug on the resin or other gluing substance to seal the access hole.


Response to Arguments
Regarding the 112(b) rejections in the non-final Office Action of 11/18/2021, claim 1 was rejected for reciting “ for example” that rendered the claim indefinite. Claim 10 was rejected for reciting “preferably”. Claims 1, and 10 are amended in 02/18/2022 to remove such recitations, therefore, the 112(b) rejections are overcome.
Claims 9-11 were rejected under 112(d) for improper dependency. Claim 9 is rewritten in independent form, therefore, the 112(d) rejection is moot.
Claims 1, and 3 were objected to for referring to limitations by “it”. Claims 1, and 3 are now amended to replace “it” by the “closing element”. Therefore, the claim objection is overcome.
Allowable Subject Matter
Claims 1 – 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the limitations of claim 1, “…a gasket disposed inside the internal space at a position adjacent to a wall of the enclosure in such a way as to encircle the access hole; a closing element disposed in the internal space, movable towards and away from the wall between a closed configuration in which the closing element compresses the gasket to seal the access hole and an open configuration in which the closing element places the internal space in fluid communication with a surrounding atmosphere through the access hole; an elastic device operating on the closing element to move the closing element from the open configuration to the closed configuration and to compress the gasket between the closing element and the wall to seal the access hole; the closing element having a pressure surface facing the access hole and accessible through the access hole, so that pressing the pressure surface causes the closing element to move from the closed configuration to the open configuration” in the combination as claimed are neither anticipated nor obvious over the prior arts in record. Claims 2 – 8, 14 – 16 are allowable for depending on claim 1.
Regarding claim 9: claim 9 is amended to include substantially the limitations of claim 1, therefore, claim 9 is amended for the same reasons. Claims 10 – 13 are allowable for depending on claim 9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELNAKIB whose telephone number is (571)270-0638. The examiner can normally be reached 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED ELNAKIB/Primary Examiner, 
Art Unit 2832